Citation Nr: 0710777	
Decision Date: 04/12/07    Archive Date: 04/25/07

DOCKET NO.  04-41 719A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased rating for conversion 
disorder, manifested by pseudoseizures, currently rated as 20 
percent disabling and rated as 40 percent disabling from June 
1, 2003 to July 1, 2004.

2.  Entitlement to a total rating based on individual 
unemployability (TDIU rating).

3.  Entitlement to an increased rating for migraine 
headaches, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran had active duty from August 1997 to January 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Board notes that by way of a June 2006 rating 
decision, the RO granted service connection for a disability 
of the right lower extremity and for depression.  This is 
considered a full grant of the benefit sought as to these 
issues; therefore, these issues are no longer considered to 
be in appellate status.

The issue of entitlement to an increased rating for 
conversion disorder, manifested by pseudoseizures, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

1.  During a July 2005 RO hearing the veteran withdrew his 
claim for a TDIU rating.

2.  In May 2006, prior to the promulgation of a decision in 
the appeal, VA received notification from the veteran that he 
was withdrawing his appeal of the denial of a higher 
disability rating for migraine headaches, currently evaluated 
as 30 percent disabling.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal 
pertaining to the issues of a TDIU rating and entitlement to 
a higher disability rating for migraine headaches, currently 
evaluated as 30 percent disabling, have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2006).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2006).  During a July 
2005 hearing, the veteran withdrew his claim for a TDIU 
rating.  By way of correspondence received at VA in May 2006, 
the veteran stated that he was satisfied with the 30 percent 
disability rating for his migraine headaches disability and 
wanted to withdraw his appeal for a higher disability rating.  
Hence, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed.


ORDER

The Substantive Appeal pertaining to the issues of a TDIU 
rating and entitlement to a higher disability rating for 
migraine headaches, currently evaluated as 30 percent 
disabling, are dismissed.




REMAND

The Board notes that by way of his December 2004 substantive 
appeal, the veteran requested a Board hearing.  Although the 
veteran testified at a hearing at the RO in July 2005, the 
record does not reflect that the veteran was provided an 
opportunity for a Board hearing.  By way of correspondence 
dated in January 2007, the veteran notified the Board that he 
still wished to attend a Board hearing at the RO.  Therefore, 
the Board finds that this matter must be remanded to the RO 
to schedule a Board hearing.

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the veteran 
for a Board hearing at the RO and should 
clearly notify the veteran of the date, 
time and place of the scheduled hearing.

2.  After completion of the above and any 
additional development deemed necessary, 
the RO must readjudicate the claim 
remaining on appeal.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 


The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


